ALD-314, ALD-315, ALD-316, ALD-317,                    NOT PRECEDENTIAL
ALD-318, ALD-319 and ALD-320

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

      Nos. 14-2702, 14-2703, 14-2704, 14-2705, 14-2706, 14-2707 & 14-2708
                                  ___________

                            JAMES HENDRICKS,
                                      Appellant in 14-2702

                                      v.

     PRESIDENT UNITED STATES OF AMERICA; ATTORNEY GENERAL
         UNITED STATES OF AMERICA; WARDEN LORETTO FCI
                     (D.C. Civ. No. 3-13-cv-00285)
                             ___________

                                ERIC SLATER,
                                        Appellant in 14-2703

                                      v.

     PRESIDENT UNITED STATES OF AMERICA; ATTORNEY GENERAL
         UNITED STATES OF AMERICA; WARDEN LORETTO FCI
                     (D.C. Civ. No. 3-13-cv-00277)
                             ___________

                              ABAD ELFGEEH,
                                       Appellant in 14-2704

                                      v.

     PRESIDENT UNITED STATES OF AMERICA; ATTORNEY GENERAL
         UNITED STATES OF AMERICA; WARDEN LORETTO FCI
                     (D.C. Civ. No. 3-14-cv-00001)
                             ___________

                             ALBERT RANIERI,
                                      Appellant in 14-2705
                               v.

PRESIDENT UNITED STATES OF AMERICA; ATTORNEY GENERAL
    UNITED STATES OF AMERICA; WARDEN LORETTO FCI
                (D.C. Civ. No. 3-14-cv-00002)
                        ___________

                JAMES EDWARD WHITTED,
                                 Appellant in 14-2706

                               v.

PRESIDENT UNITED STATES OF AMERICA; ATTORNEY GENERAL
    UNITED STATES OF AMERICA; WARDEN LORETTO FCI
                (D.C. Civ. No. 3-13-cv-00278)
                        ___________

                 PAUL APOSTOLOPOULOS,
                                 Appellant in 14-2707

                               v.

PRESIDENT UNITED STATES OF AMERICA; ATTORNEY GENERAL
    UNITED STATES OF AMERICA; WARDEN LORETTO FCI
                (D.C. Civ. No. 3-13-cv-00281)
                        ___________

                     KEVIN MAHONEY,
                              Appellant in 14-2708

                               v.

PRESIDENT UNITED STATES OF AMERICA; ATTORNEY GENERAL
    UNITED STATES OF AMERICA; WARDEN LORETTO FCI
                 (D.C. Civ. No. 3-13-cv-00280)
           ____________________________________

         On Appeal from the United States District Court
            for the Western District of Pennsylvania
           District Judge: Honorable Kim R. Gibson
          ____________________________________

            Submitted for Possible Summary Action

                               2
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 31, 2014
         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                           (Opinion filed: September 26, 2014)
                                        _________

                                           OPINION
                                           _________

PER CURIAM

       Appellants are federal inmates who are or were confined at the Federal

Correctional Institution in Loretto within the Western District of Pennsylvania. Each

appellant is serving a sentence imposed outside that district, 1 and each appellant filed a

materially identical habeas petition under 28 U.S.C. § 2241 in that district seeking

immediate release from prison. The District Court denied the petitions on April 16, 2014.

Appellants appeal, and we will affirm. 2

       Federal inmates may challenge the execution of their sentences under § 2241 in

their court of confinement, see Burkey, 556 F.3d at 146, but they generally may challenge

the legality of their sentences only under 28 U.S.C. § 2255 and must do so in the


1
 Appellant Hendricks’s sentence was imposed at N.D. Ind. No. 2-01-cr-00105-001.
Slater’s sentence was imposed at S.D. Ohio No. 1-07-cr-00155-001. Elfgeeh’s sentence
was imposed at E.D.N.Y. No. 1-03-cr-00133-001. Ranieri’s sentence was imposed at
W.D.N.Y. No. 6-02-cr-06126-001. Whitted’s sentence was imposed at D.V.I. No. 3-04-
cr-00176-001. Apostolopoulos’s sentence was imposed at D. Md. No. 1-05-cr-00322-
001. Mahoney’s sentence was imposed at D. Mass. No. 1-10-cr-10389-001.
2
  A certificate of appealability not required to appeal the denial of a § 2241 petition. See
Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009). We thus have jurisdiction under
28 U.S.C. § 1291. Appellees have informed us that Hendricks and Mahoney have been
transferred to different facilities, but that transfer has not mooted their requests for
outright and immediate release from prison discussed below.

                                               3
sentencing court, see United States v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013); Furnari v.

U.S. Parole Comm’n, 531 F.3d 241, 254 (3d Cir. 2008). Appellants in these cases

requested immediate release from prison on the ground that their sentences are unlawful.

       According to appellants, the Sentencing Reform Act of 1984 does not authorize

incarceration unless the Bureau of Prisons (“BOP”) provides a mechanism for requesting

a reduction in sentence for non-medical reasons under 18 U.S.C. § 3582(c)(1)(A)(i). 3

Appellants further contend that the BOP failed to provide them with a “compassionate

release request packet” upon request and that, when they created and submitted their

own, the BOP took no action on them.

       Appellants, however, do not request an order directing the BOP to process any

such request or to execute their sentences differently in any other way. Instead, they

claim that the BOP’s alleged failure to process their requests for reduced sentences

renders the sentences themselves unlawful and that “immediate release [from prison] is

the only sanctioned remedy[.]” (E.g., W.D. Pa. Civ. No. 3-13-cv-00285, ECF No. 1-3 at

6.) To that end, each appellant “seeks the re-ordering of his sentence to provide that he

serve his supervised release term immediately[.]” (E.g., id., ECF No. 1-1 at 4.)

       The District Court properly recognized that it lacks jurisdiction to grant that


3
  This statute permits a sentencing court, “upon motion of the Director of the [BOP],” to
reduce a sentence if “extraordinary and compelling reasons warrant such a reduction.”
The BOP’s regulations provide a mechanism for inmates to request that the BOP file such
a motion. 28 C.F.R. §§ 571.60-571.64. Although we need not and do not reach the issue,
we note the conclusion of other courts that the BOP’s discretionary decision not to file a
motion for a reduced sentence is not reviewable in court. See, e.g., Crowe v. United
States, 430 F. App’x 484, 485 (6th Cir. 2011) (collecting precedential decisions).


                                              4
request, which must be addressed to the courts that imposed the sentences that appellants

seek to have “re-ordered.” No appellant has stated any reason why a § 2255 motion in

his sentencing court might be “inadequate or ineffective to test the legality of his

detention,” 28 U.S.C. § 2255(e), and we perceive none. Indeed, four appellants already

have raised their claims in this regard before their sentencing courts. 4 We thus express

no opinion on the merits of appellants’ claims, though we note that appellants have not

cited, and we are not aware of, any authority suggesting that their allegations state a basis

for the relief they request, in their sentencing courts or any other.

       For these reasons, appellees’ motion for summary action is granted and we will

affirm the judgments of the District Court. Appellants’ pending motions in this Court are

denied.




4
  Those appellants are Hendricks, Elfgeeh, Ranieri and Whitted, each of whom recently
filed in their sentencing courts a materially identical document captioned as a “request to
take judicial notice” of the claim discussed above. In Ranieri’s case, for example, the
sentencing court construed his notice as a motion for a reduction in sentence under 18
U.S.C. § 3582(c)(1)(A) and denied it because it was not brought by the BOP. Ranieri’s
appeal to the Second Circuit from that ruling apparently remains pending.

                                               5